Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 26, 2017

The Court of Appeals hereby passes the following order:

A17A1568. JIMMY CLARK v. TONI BREWER.

      Jimmy Clark has filed this direct appeal from an order in which the trial court
not only denied his request for a reduction in his child support obligation, but rather
increased his child support obligation and awarded his ex-wife attorney fees. We,
however, lack jurisdiction.
      Because this case involves the collection of child support, it is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Collins v. Davis,
318 Ga. App. 265, 266 (1) (733 SE2d 798) (2012); Booker v. Ga. Dept. of Human
Resources, 317 Ga. App. 426, 426-427 (731 SE2d 110) (2012). Appeals in such
matters must be taken by application for discretionary appeal. See Booker, supra.
Clark’s failure to follow the discretionary appeal procedure deprives us of jurisdiction
to consider his appeal, which is therefore DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/26/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.